Citation Nr: 0020770	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for private medical treatment rendered on May 20, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969, October 1969 to December 1972, and September 
1974 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 decision of the Department of Veterans 
Affairs (VA) Medical Center located in San Diego, California, 
which denied the veteran's claim.

The Board notes that, in a July 1996 decision, the RO granted 
the veteran's claim for a nonservice-connected disability 
pension, effective June 10, 1996.  In his July 2000 written 
argument, the veteran's representative requested an earlier 
effective dated for the nonservice-connected disability 
pension.  This issue has been not yet been developed for 
appellate review; therefore, it is referred to the RO for 
consideration.


REMAND

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization was obtained for 
the medical treatment received by the veteran on May 20, 
1995.  Therefore, the matter for inquiry is whether the 
veteran is eligible for payment or reimbursement for medical 
services which were not previously authorized.  The criteria 
for payment or reimbursement of medical expenses incurred at 
a private hospital without prior authorization from VA are 
found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 
§ 17.80), which state that all of the following must be 
shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999) 
[formerly 38 C.F.R. § 17.80].

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.

Service connection for a back disability has been in effect 
since 1976.  The veteran asserts that the injuries for which 
he was treated at a private hospital in May 1995 were 
aggravating his service-connected back disability.  VA 
outpatient medical records reflect that the veteran was seen 
on May 30, 1995, for complaints which included complaints of 
back pain.

The veteran has reported that, on May 20, 1995, he was 
attacked and stabbed eight times during an attempted murder 
or robbery.  He has also reported that, following this 
attack, he was treated at the University of California, San 
Diego, Medical Center and the Palomar-Pomerado Health System.  
However, while some billing records have been associated with 
the claims folder, there are no medical records from the 
University of California, San Diego, Medical Center or the 
Palomar-Pomerado Health System of record.  The billing 
records which are of record indicate that the veteran may 
have remained hospitalized at this private facility until May 
24, 1995.  The Board finds that medical record from these 
medical facilities should be associated with the claims 
folder as they will be very useful in determining the outcome 
of the issue on appeal.

In view of the veteran's contentions and the absence of any 
medical records for the veteran's treatment beginning on May 
20, 1995, the Board finds that the records assembled for 
appellate review are incomplete and preclude a decision as to 
whether or not the veteran's claim for reimbursement of 
unauthorized medical expenses for private medical treatment 
rendered on May 20, 1995, is well grounded pursuant to 
38 U.S.C.A. § 5107(a).

In light of the foregoing the case is REMANDED for the 
following action:

1.  After obtaining the necessary 
releases, copies of the veteran's medical 
records from the University of 
California, San Diego, Medical Center, 
and the Palomar-Pomerado Health System 
should be obtained and associated with 
the claims folder.

2.  The originating agency should 
readjudicate the issue of entitlement to 
reimbursement of unauthorized medical 
expenses for private medical treatment 
beginning on May 20, 1995, in light of 
the veteran's contentions that the 
injuries for which he was treated were 
aggravating his service-connected back 
disorder.  In readjudicating the 
veteran's claim, the originating agency 
should consider not on the private 
medical records for treatment beginning 
on May 20, 1995, but also VA outpatient 
treatment records dated in May 1995 and 
thereafter which are contained in the 
claims folder.

3.  If the benefit sought on appeal is 
not granted, the originating agency 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  
The originating agency should ensure that 
all pertinent records are associated with 
the claims folder.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


